PER CURIAM.
Sonia S. Collado appeals the trial court’s denial of her motion to set aside an amended final judgment of dissolution of marriage entered on February 4, 2003. The trial judge entered an amended judgment after setting aside a January 4, 2002 recu-sal order. However, this court quashed the order setting aside the recusal on November 14, 2003. Collado v. Collado, 858 So.2d 1255 (Fla. 5th DCA 2003).
Because the amended judgment was entered by the disqualified judge, we vacate the February 4, 2003 amended judgment and remand for further proceedings to be conducted by a different trial judge.
REVERSED AND REMANDED.
SAWAYA, C.J., PETERSON and PALMER, JJ., concur.